Citation Nr: 0214995	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  96-49 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
sacroiliac instability.  

2.  Entitlement to service connection for a low back 
disability, other than right sciatic neuropathy and 
sacroiliac instability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran veteran's active duty for training (ACDUTRA) in 
the Army Reserve from August 1976 to February 1977 and in 
August 1980, in May 1981, and from June 5th to June 19th 1982, 
and from March 15th to March 19th 1983.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

At the veteran's personal hearing before the undersigned 
sitting at the RO in April 1997, the new issue of entitlement 
to a total disability evaluation on the basis of 
unemployability due to service-connected disabilities was 
raised.  That claim was denied in April 2002 and a notice of 
disagreement (NOD) was filed in June 2002, after which a 
statement of the case (SOC) was issued in October 2002.  As 
yet, no substantive appeal has been filed which would perfect 
that appeal.  

When the case was remanded in April 1999, the Board 
instructed the RO to separately rate the veteran's right and 
left Achilles tendonitis.  Thereafter, an August 2001 rating 
assigned separate 10 percent ratings for right and left 
Achilles tendonitis.  A supplemental SOC (SSOC) that same 
month stated that this represented a complete grant of the 
benefits sought on appeal as to this issue.  However, this is 
incorrect and the appeal for those increased ratings 
continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for right and left 
Achilles tendonitis, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the response thereto, the Board will prepare a 
separate decision addressing these issues.  

FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  A May 1984 rating decision granted service connection for 
right sciatic neuropathy and assigned a 10 percent rating.  

3.  An unappealed March 1991 rating denied service connection 
for sacroiliac instability.  

4.  The evidence submitted since the March 1991 denial of 
service connection for sacroiliac instability is either 
cumulative or redundant of the evidence previously of record 
or is not of such significance by itself or in the context of 
the evidence previously of record that it must be considered 
in order to fairly decide the merits of that claim.  

5.  A low back disability, other than right sciatic 
neuropathy and sacroiliac instability, was not present during 
any period of ACDUTRA and is not etiologically related to any 
period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for sacroiliac instability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  





2.  A low back disability, other than right sciatic 
neuropathy and sacroiliac instability, was not incurred or 
aggravated during any period of ACDUTRA, the incurrence or 
aggravation of arthritis of the lumbosacral spine during 
active service 
may not be presumed, and a low back disability, other than 
right sciatic neuropathy and sacroiliac instability, is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309, 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA are applicable to the issues decided 
herein.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). 

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001. 
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  66 
Fed. Reg. 45,620, 45,629. 

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629. 

The VCAA and the implementing regulations were in effect when 
the issues on appeal were most recently considered by the RO.  
The record reflects that through the SOC, supplements 
thereto, the April 1997 Board hearing, and the April 1999 
Board remand, the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, the reasons for the RO's 
determinations, the evidence and information necessary to 
substantiate the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the specific information required from the veteran to 
enable the RO to obtain evidence on the veteran's behalf.  In 
fact, at the Board hearing the veteran was specifically 
requested to provide information as to all postservice 
treatment for low back disability and was notified that 
either VA or her attorney could obtain that information.  
Also, pursuant to the 1999 remand, in May 1999 the RO 
contacted the veteran and requested that she execute and 
return the necessary forms to obtain records of each non-VA 
health care provider who might possess additional records 
pertinent to her appeal and she was requested to execute the 
appropriate form identifying pertinent VA health care 
records. 

Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record reflects that the aforementioned forms were not 
executed and returned by the veteran or her representative.  
Rather, in May 1999 the veteran reported that she had not 
been treated by any outside physician but had been examined 
by private physicians in conjunction with her award of Social 
Security disability benefits.  Records from the Social 
Security Administration, including underlying medical 
records, have been obtained and the veteran was afforded a VA 
examination in 2001 to determine the etiology of her low back 
disability.  Neither the appellant nor her representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist provisions of the VCAA and the 
implementing regulations.

Factual Background

A May 1984 rating decision granted service connection for 
right sciatic neuropathy and assigned a 10 percent rating.  
An appeal was not perfected from a March 1991 rating decision 
denying service connection for sacroiliac instability. 

Service medical records (SMRs) reflect no abnormality was 
found on examination for enlistment into the reserves in July 
1976.  During a period of extended ACDUTRA, she fell down 
some stairs on August 27, 1976, and had pain in the left side 
of her back.  She was given Parafon Forte.  An X-ray of her 
thoracic spine was normal.  The next day she was also given 
Parafon Forte and was to apply heat.  On September 3, 1976, 
she had a profile check as to her back pain and she reported 
that her back felt much better.  She was returned to duty.  
Later in September, she reported having decreased back pain.  
In November 1976, she complained of back pain with urination.  

On examination for separation from her ACDUTRA in December 
1976, no pertinent abnormality or complaint was noted.  On 
examination in January 1980 no pertinent abnormality or 
complaint was noted.  On March 11, 1983, her complaints 
included low back pain and, most notably, she had muscle 
spasm.  The assessments included musculoskeletal low back 
pain.  

In June 1978 Dr. Friedman reported that the veteran had 
tendonitis.  

In June 1978 the veteran was examined at a VA admitting 
service in Brooklyn, New York, but hospitalization was not 
indicated.  In August 1978 she was again examined at a VA 
admitting service in Brooklyn, New York, but hospitalization 
was not indicated.  

A VA prescription form reflects that the veteran was given 
Indocin in January 1979 for tendonitis.  

The veteran was seen at the Hempstead General Hospital in 
January 1980 with a history of tendonitis.  

The veteran was seen at a VA facility in May 1980 for leg 
pain with a history of tendonitis in both legs.  

On VA examination of the veteran's feet in June 1982, her 
complaints included a backache.  

DD Form 689, Individual Sick Slip, dated March 11, 1983, 
reflects that the veteran had had a back injury and that bed 
rest was recommended.  

A March 21, 1983, prescription from Dr. Einhorn reflects that 
the veteran was being treated for a herniated lumbar disc.  
In a prescription form in April 1983 that physician reported 
that the veteran had a herniated lumbar disc.  

An April 14, 1983, Disability Certificate from Dr. Kurth 
reflects that the veteran was being treated for a lumbosacral 
sprain with right radiculopathy.  

A VA outpatient treatment (VAOPT) record in June 1983 
reflects that the veteran reported having injured her low 
back at work when she tried to catch something and treatment 
at that time had made it better.  She had reinjured her back 
on March 11, 1983, while loading a truck in the reserves.  
Current X-rays revealed no deficits in the lumbosacral spine.  
The diagnosis was a low back syndrome.  

On VA neurology examination in February 1984, the veteran's 
claim file was reviewed.  She reported that after service she 
had had problems with her feet and legs, including pain down 
the right leg, and almost constant low back pain.  After a 
physical examination the diagnosis was right-sided 
neuropathy.  

On VA general medical examination in February 1984, the 
veteran complained of low back pain, which radiated down the 
right leg.  On examination she had limitation of motion of 
the low back but no lumbar muscle spasm.  The pertinent 
diagnosis was that no orthopedic condition was found.  X-rays 
of her lumbosacral spine were normal and demonstrated that 
the intervertebral disc spaces were well preserved.  

When examined in March 1984 by Dr. Rao, the veteran had 
tenderness over both sacroiliac regions.  The pertinent 
diagnosis was degenerative disc disease of the lumbosacral 
spine.  

A VAOPT record in February 1984 reflects a diagnosis of 
recurring chronic low back pain.  It was noted that X-rays 6 
months earlier were satisfactory.  A July 1984 VAOPT record 
reflects a diagnosis of low back syndrome.  

During VA hospitalization in November and December 1984, it 
was noted that the veteran had not worked since injuring her 
back in July 1982 and being diagnosed with right sciatic 
nerve compression versus lumbar disc problems.  An 
electromyogram revealed nerve conduction problems in the low 
back.  

On VA neuropsychiatric examination in February 1986, the 
veteran complained of low back pain, which radiated down her 
right leg, of 3 years' duration.  She indicated that her 
injury had been during service in Germany.  The diagnosis was 
sciatic nerve syndrome, left, according to history, with no 
focal neurological signs.  

On VA examination in July 1985 the veteran reported having 
injured her back on the job in 1982 while lifting some cables 
used in manufacturing airplanes.  She had reinjured her back 
in March 1983, while on reserve duty.  The diagnoses included 
back pain.  

On VA neurology examination in May 1986, the veteran reported 
having first injured her right leg in 1976 in a judo class.  
The diagnosis was chronic right sciatic nerve syndrome of 
unknown etiology.  

At an RO hearing in September 1986 the veteran testified that 
she hurt her back during extended ACDUTRA (page 3).  Her back 
disability had been described as a lumbosacral strain (page 
12).  Records submitted at that hearing include a march 1984 
report of the Workers Compensation Board of the State of New 
York reflecting that the veteran had had a work-related 
injury in July 1982.  

On VA orthopedic examination in October 1986, the veteran 
reported having injured her back during basic training in 
1975.  The diagnosis after examination was a history of 
sciatic neuropathy with no evidence of the sciatic neuropathy 
on the current examination.  X-rays of her lumbosacral spine 
revealed normal vertebral alignment and no evidence of 
vertebral fracture.  Intervertebral disc spaces were within 
normal limits.  

The evidence received since the March 1991 rating decision 
denying service connection for sacroiliac instability 
includes duplicate private clinical records and some 
duplicate VAOPT records.  

VA electrodiagnostic testing in June 1983 revealed 
neuromuscular irritability in the left paraspinal muscle at 
L5/S1.  Other VAOPT records reflect continuing treatment for 
complaints of low back pain.  

Records of Dr. Rimmer from North County Chiropractic reflect 
treatment from 1995 to 1997 for low back pain.  The diagnoses 
in February 1995 included lumber segmental dysfunction, 
lumbar nerve root compression, lumbar myofascitis, and 
unspecified back pain.  

On VA examination in March 1996 degenerative disease of the 
lumbosacral spine with a sciatica-like syndrome of the right 
lower extremity was to be diagnostically ruled out. 

A VA lumbosacral computerized tomographic (CT) scan in March 
1996 revealed spinal stenosis at L3-4 secondary to prominent 
ligamentum flavum and hypertrophy of the pedicles but there 
was no evidence of disc herniation.  At L4-5 there was 
moderately severe spinal stenosis secondary to prominent 
ligamentum flavum.  

On VA neurology examination in April 1996 the diagnosis was 
chronic left sciatic nerve syndrome.  

Records pertaining to the veteran's eventual award of SSA 
disability benefits include a transcript of a January 1984 
hearing in which she testified that she had not worked since 
a July 1982 on-the-job back injury.

A June 2000 VA CT scan of the veteran's lumbar spine revealed 
a moderate degree of spinal stenosis at L3-4 secondary to 
prominent ligamentum flavum and hypertrophic pedicles with no 
disc herniation.  A vacuum phenomenon involving the 
interfacetal joint on the right was seen.  There were 
moderate spinal stenosis at L4-5 and central disc bulging.  
At L5-S1 the spinal canal was normal.  The impressions were a 
moderate degree of spinal stenosis at L3-4 and L4-5, and 
central disc bulging at L4-5.  

Magnetic resonance imaging of the veteran's lumbar spine in 
March 2001 revealed moderately severe spinal stenosis with 
central disc bulging at L3-4 with significant compromise of 
the dural space at that level.  

The veteran underwent a VA examination in April 2001.  The 
examiner reviewed the veteran's claims files.  The examiner 
reported that there was no evidence to indicate that there 
was any abnormality of the veteran's sacroiliac joint.  She 
did display degenerative arthritis secondary to involutional 
disease, which was not traumatic owing to its diffuseness and 
symmetry.  Clinically, there was no evidence of 
radiculopathy, even though an electromyogram (EMG) was 
compatible with root compression, which was probably visible 
on the diagnostic studies noted.  The etiology of the 
degenerative changes was genetic and had nothing to do with 
trauma which was ordinarily associated with change in a 
single affected joint.  There was no evidence of sciatic 
neuropathy or any condition involving the sciatic nerve or 
its branches.  The EMG changes were consistent with root 
compression and not direct involvement of the sciatic nerve.  

The examiner noted that it had always been a problem that the 
term sciatica was used loosely and uncritically, as appeared 
to have been the case in 1983 when the term sciatic 
neuropathy was introduced into the veteran's medical record.  
The changes in her spine were not specifically related to 
aging and were much more likely to have been related to the 
genetics of degenerative joint disease (DJD), especially 
affecting the lower two disc segments which bore the major 
load in the spine.  

With respect to whether sciatic neuropathy could exist 
without some type of underlying back condition, she did have 
an underlying back condition which probably had been present 
for several years, although it was not possible to tell from 
the record how many years.  It was again emphasized that she 
did not have evidence of involvement of the sciatic nerve, as 
such.  She had some evidence of compression by spinal disease 
probably at the intervertebral foramen of L5 or perhaps the 
L4 nerve root.  The absence of the knee jerk had to do with 
the configuration of the patellar tendon which was splayed as 
a result of genu valgum and, hence, could not be adequately 
stretched to evoke a reflex.  If she had no spinal disease, 
she would be free of nerve root compression.  

As to whether current back findings were related to inservice 
injury in 1976, her un-united fracture of the transverse 
process might very well have occurred at the time she 
allegedly fell down some stairs on one occasion and, on 
another occasion, when she sustained an injury during judo 
class.  That condition would have nothing whatsoever to do 
with events occurring at L4-5 and at L5-S1.  It should not be 
a source of pain and discomfort, unless it had been 
associated as well with evidence of spinal instability as the 
result of ligamentous avulsion.  It was far more likely that 
her liability to recurrent pain was the consequence of the 
spinal stenosis which might give rise to repeated episodes of 
back pain or to what was called neurogenic claudication.  

Service Connection Criteria

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(West Supp. 2002).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty or training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The information from the service department clearly shows 
that all of the appellant's service was ACDUTRA and not 
active duty.  She has been granted service connection for 
right Achilles tendonitis, left Achilles tendonitis (by Board 
decision of March 1983, with the disorders then being 
classified as bilateral Haglund's syndrome of the heels) and 
for right sciatic neuropathy (by rating action of May 1984) 
on the basis of incurrence during her extended period of 
ACDUTRA from August 1976 to February 1977.  Thus, as to this 
period of ACDUTRA she is a veteran and entitled to applicable 
presumptions of service connection.  However, as to other 
periods of ACDUTRA, veteran status has not yet been 
established and the presumptions afforded veterans are not 
applicable.  

Service incurrence or aggravation of arthritis may be 
presumed under certain circumstances if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from a recognized period of active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).  

Analysis

New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The RO has, in essence, determined that new and material 
evidence has been submitted to reopen the claim for service 
connection for sacroiliac instability.   Never the less the 
Board must render its own determination of whether new and 
material evidence has been received to reopen the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (1996)). 

The evidence on file at the time of the final 1991 rating 
action established that the veteran had had three back 
injuries.  The first was during her extended period of 
ACDUTRA, the second was in July 1982 between her periods of 
ACDUTRA, and the third was during a period of ACDUTRA in 
1983.  Private treatment records in 1983 indicate that the 
veteran had a herniated disc.  However, this was not 
radiologically confirmed.  There were also a variety of 
diagnoses.  

The new evidence includes radiological studies which do not 
confirm the presence, currently or in the past, of a 
herniated disc.  While there is radiological evidence of 
spinal stenosis and disc bulging, without herniation, this is 
not shown until many years after all periods of the veteran's 
ACDUTRA and, moreover, is in the lower lumbar spine, a level 
different from the sacroiliac joint.  None of the new medical 
evidence added to the record documents the presence of 
sacroiliac instability or links such a disorder to the 
veteran's military service.  The veteran's statements of a 
nexus between her current sacroiliac disability and military 
service is not competent evidence since lay persons are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The VA medical opinion obtained 
in 2001, which establishes that there is no sacroiliac joint 
abnormality, is against the veteran's claim.  Thus, none of 
the new evidence added to the record is so significant by 
itself or in the context of the evidence previously of record 
that it must be considered to fairly decide the merits of the 
claim.  

Accordingly, reopening of the claim for service connection 
for sacroiliac instability is not warranted.  

Service Connection for Low Back Disability other than Right 
Sciatic Neuropathy and Sacroiliac Instability

The record contains no medical evidence of any low back 
disability, other than right sciatic neuropathy and 
sacroiliac instability, in service or until many years 
thereafter, no medical evidence of a nexus between such a 
disability and the veteran's military service and no medical 
evidence of a nexus between such a low back disability and 
the service-connected right sciatic neuropathy.  Moreover, 
the VA examiner who reviewed the veteran's claims files in 
2001 stated that while there was inservice trauma, it was 
unlikely to be the source of the veteran's current low back 
pain.  Rather, her current low back pain was far more likely 
to be due to spinal stenosis.  The spinal stenosis and 
degenerative arthritis, both of which were first shown many 
years after all periods of ACDUTRA, were unrelated to trauma 
and were most likely genetic in origin.  

The Board has also considered the veteran's statements; 
however, as noted above, her statements concerning medical 
diagnosis and medical causation are of no probative value.  
Espiritu, at 494.  

Accordingly, service connection for a low back disability, 
other than right sciatic neuropathy and sacroiliac 
instability, is not warranted.  


(CONTINUED ON NEXT PAGE)







ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim for service 
connection for sacroiliac instability is denied. 

Service connection for a low back disability, other than 
right sciatic neuropathy and sacroiliac instability, is 
denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


